VERACITY FUNDS April 29, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Veracity Funds File Nos. 811-21483 and 333-111717 Ladies and Gentlemen: On behalf of the Veracity Funds (the “Trust”), attached for filing is Post-Effective Amendment No. 7 (the “Amendment”) to the Trust’s registration statement on Form N-1A under the Securities Act of 1933 and the Investment Company Act of 1940, to be effective on July 1, 2010 pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is being filed to comply with the new “Summary Prospectus” rule and related amendments to Form N-1A. Please contact the undersigned at (513) 587-3406 with questions or comments concerning this filing. Very truly yours, /s/ Wade Bridge Wade Bridge Assistant Secretary Veracity FundsP.O. Box 46707Cincinnati, Ohio45246-0707Phone: 1-866-896-9292Fax: 513-587-3438
